Citation Nr: 9900118	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-49 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active service from July 1956 to September 
1957.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from an April 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veterans claims of 
entitlement to service connection for right and left knee 
disorders.  In May 1997, the Board remanded the case to the 
RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.

The Board notes that in his VA Form 9 (Appeal to Board of 
Veterans Appeals) dated in December 1994, the veteran 
requested a personal hearing before a Member of the Board at 
a local VA office.  The veteran was subsequently notified as 
to the time, date and location of said hearing by several 
letters sent to his most recent address of record.  The 
record also documents that the RO attempted to notify the 
veteran by calling his telephone number as listed in his 
claim.  However, all letters were returned as undelivered, 
and the veterans telephone number was disconnected.  
Consequently, the veteran did not appear for his scheduled 
hearing.  Under these circumstances, the Board has no further 
duty to assist the veteran.  See Woods v. Derwinski, 1 Vet. 
App. 190, 193 (1991).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  He maintains that he currently 
suffers from right and left knee disorders as a result of an 
injury he sustained during a parachute jump while in service.  
He argues that he was treated for bilateral knee pain in 
service, but that his service medical records are 
unavailable.  Therefore, the veteran seeks service connection 
for right and left knee disorders. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims for 
service connection for right and left knee disorders are well 
grounded. 


FINDING OF FACT

There is no medical evidence relating the veterans right and 
left knee disorders to his period of active duty, nor has 
medical evidence been submitted which shows that arthritis 
had its onset during the one-year period following his 
separation from active duty. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period, and the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.

In this case, the veteran maintains that he currently suffers 
right and left knee disorders which began as a result of a 
paratrooper jumping exercise while in service.  He further 
alleges that he was treated for bilateral knee pain at that 
time.  Unfortunately, the veteran's service medical records 
are unavailable, as they were apparently destroyed by a fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The United States Court of Veterans 
Appeals (Court) has found that in such situations, the VA has 
a heightened duty to assist an appellant in developing the 
facts pertinent to his or her claim.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

The VA has clearly met this duty, but all attempts to 
reconstruct the veterans service medical records have been 
unsuccessful.  In an NPRC questionnaire, the veteran 
indicated that his bilateral knee injury occurred in the 
spring of 1957 while a member of the 82nd Airborne Division 
Recon. Company at Fort Bragg.  The NPRC then searched morning 
reports for this unit for the period of March 1, 1957 to May 
31, 1957, but no reference pertaining to the veteran was 
found.  It also was noted that daily sick reports were not 
available for this time period.  Thus, no further duty to 
assist the appellant is required pursuant to 38 U.S.C.A. 
§ 5107(a).  See also Porter v. Brown, 5 Vet. App. 223, 237 
(1993) (VA has no duty to seek and obtain that which does not 
exist).

However, even assuming without deciding that the veteran 
sustained some type of injury to his knees in service, the 
Board notes that no post-service treatment records include 
medical evidence or opinion relating the veterans current 
right and left knee disorders with his period of active 
service, nor do they show that arthritis of the knees became 
manifest within the one-year presumptive period after 
service.  The first documented reports of bilateral knee pain 
were not until 1984, more than twenty-six years after the 
veterans separation from service.  In this respect, 
outpatient treatment reports dated from April 1984 to 
February 1998 show that the veteran was seen for bilateral 
knee pain in April 1984.  The diagnoses included degenerative 
joint disease of the knee.  However, none of these reports 
includes a medical opinion as to the etiology of these 
disorders.  While the Board recognizes that the April 1984 
report includes the veterans statement that his bilateral 
knee pain began in service, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical opinion of the required nexus.  
Leshore v. Brown, 8 Vet. App. 407, 409 (1995).

The veterans left knee disorder was examined by the VA in 
September 1993, at which time the examiner rendered a 
diagnosis of probable chondromalacia of the left knee.  The 
examiner did not, however, provide an opinion which related 
this disorder to the veterans period of active duty service.  
This report also contains the veterans history of left knee 
pain dating back to a paratrooper jumping exercise in basic 
training.  However, as the examiner did not enhance this 
statement with any additional comment which would confirm the 
veterans assertion, this examination report does not 
constitute competent medical opinion of a nexus between the 
veterans current left knee disorder and his period of 
service.  Leshore, 8 Vet. App. at 409.

Indeed, the only evidence of a relationship between the 
veterans right and left knee disorders and his period of 
active duty are the veterans own lay statements.  However, 
the Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a knee disorder, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to find his claims for service connection well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for 
right and left knee disorders, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  Therefore, the VA has no further 
duty to assist the veteran in developing the record to 
support either claim for service connection.  See Epps, 126 
F.3d at 1469 ([T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a well 
grounded claim.).  

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veterans claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground either of the veterans claims.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to present well-grounded claims for 
the benefits sought, and the reasons why the current claims 
have been denied.  Id.  Essentially, he needs competent 
medical evidence showing that his right and left knee 
disorders began either in service or during the one-year 
presumptive period following service. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a right knee disorder is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for a left knee disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
